department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u l jul ce tep bat a legend taxpayer a ira x bank b amountd bank c countryu country p company f amount e individual m bank g dear - this is in response to your letter dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintained ira x with bank b on july _ taxpayer a withdrew amount d from ira x and deposited amount d into an account with bank c on september a check in the amount of amount d was drawn on bank c in order to redeposit amount d into ira x at bank b however due to banking problems and other restrictions between country u and country p the check was denied as funds were never received from country u a letter submitted by the senior financial advisor of company f indicates that on november amount of amount d into an ira sponsored by company f company f’s representative states that the check was returned on december _- payable taxpayer a attempted to deposit a check in the as non- on march with the assistance of individual m taxpayer a’s in a letter dated july daughter a wire transfer in the amount of amount e was made from bank g to bank b clearing house for the wire transfer of amount e from bank c to bank b the wire transfer of amount e was deposited into taxpayer a’s checking account at bank b as supported by taxpayer a’s checking account statement for march - you state that bank g acted as a on april amount e was transferred from taxpayer a’s checking account at bank b to ira x also at bank b as supported by taxpayer a’s bank b member account statement for taxpayer a states that because of the banking restrictions imposed by country p he was unable to roll over amount d to ira x within the 60-day time period based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed - for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that a distribution in the amount of amount d was made to taxpayer a from ira x on july taxpayer a attempted to redeposit amount d back into ira x within the 60-day rollover period as supported by the check drawn on bank c dated september however account statements further indicate that the check in the amount of amount d was not negotiated and taxpayer a’s account was debited for a return item because bank b was unsuccessful in obtaining funds in the amount of amount d from country p documentation submitted also supports taxpayer a’s intention to redeposit amount d bank into an ira as supported by company f’s statement with respect to taxpayer a’s attempt to establish an ira at company f company f personnel has asserted that it too was unable to obtain amount d from country p finally account statements and documentation submitted also indicate that amount e was transferred to bank b from bank g and deposited into taxpayer a’s checking account on march to ira x where such funds continues to be held and one day later transferred therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x on date taxpayer a transferred amount e to ira x at bank b provided all other requirements of sec_408 of the code except the 60-day requirement is met with respect to’such contribution amount e will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of the amounts that are required to be distributed by code sec_401 a this ruling assumes that ira x meets the requirements of code sec_408 at all times relevant to this transaction this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling has been sent to your authorized representative pursuant to the provisions of a power_of_attorney on file in this office if vou h2ve any questions about this ruling please contact _se t ep ra t2 at - sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of the ruling letter notice of intention to disclose cc
